Title: To Thomas Jefferson from Jonathan Williams, 26 November 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Novr 26. 1808
                  
                  Immediately on seeing the military Constitutions of Nations in the Intelligencer, I thought it my duty as President of the Society to give it currency in the form of a Communication to it; for I consider the dissemination of correct military Ideas as the primary object of its Institution.
                  I am this morning highly gratified by your favour of the 23d. and in imitation of your example, I shall put one under a blank cover to the Governor of each State. 
                  With the utmost respect I have the honour to be Your faithfull & obedient
                  
                     Jona Williams 
                     
                  
               